DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-12 and 14-16 are pending. 

Examiner initiated interview
The Examiner made a phone call to Applicant's representative on 01/15/2021, identifying allowable features in claim 3. Applicant’s representative replied on 01/18/2021 stating that applicants do not want to amend the claims at this stage. 

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/12/2019 and 02/05/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Interpretation
The term “processing circuit” in claims 5 and 12 is interpreted to be an arrangement of electrical circuits, which is a structural machine, consistent with the specification and the plain meaning.  
Claim Objections
Claim 16 is objected to because of the following:  
Claim 16 recites “according to claim 18” which should be claim 8. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-12 and 14-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 1 recites in line 13 ‘the value of said at least one coding parameter’. It is unclear which value it is referring to if there are more than one coding parameters. 
Claims 5, 7-8, 12 and 14 are rejected under 35 U.S.C. 112(b) for the same reasons.
Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-9, 11-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated  by Yin et al. (hereafter referred to as “Yin”, US 2010/0158135). 

Regarding claim 1, Yin discloses a coding method (Figs. 1&3) for coding at least one image split into blocks (pg. [0006], “partitioning the picture into a plurality of image blocks, grouping the plurality of image blocks into one or more slice groups”), wherein the method comprises the following acts performed by a coding device: 
for a current block to be coded, coding data of the current block, said coding comprising: 
coding a first syntax element (pg. [0042], missing_slice_groups_allowed_flag specifies the allowance of missing slice groups in the bitstream) associated with activation or non-activation of a coding of at least one coding parameter of the current block (Fig. 3, the missing_slice_groups_allowed_flag is associated with whether or not to code with interlayer prediction (i.e., 340 vs 355)), 
if the first syntax element is coded by a first predefined value (Fig. 3 and pg. [0042], missing_slice_groups_allowed_flag equals to 1), coding a second syntax element representative of the value of said at least one coding parameter only if the current block belongs to a predefined zone of the image (Fig. 3, encode with interlayer prediction 340 only if the block is in a slice group that belongs to ROI 335), 
if the first syntax element is coded by a second predefined value (pg. [0042] “When missing_slice_groups_allowed_flag is not present, it shall be inferred to be equal to 0”), coding the second syntax element, whether or not the current block belongs to the predefined zone (pg. [0004], [0039], no missing slice groups, code all slice groups, covering both ROIs and non-ROIs). 

Regarding claim 2, Yin discloses the coding method as claimed in claim 1, in which if the current block belongs to said predefined zone of the image, the coding of the second syntax element representative of the value of said at least one coding parameter is implemented as a function of a criterion dependent on the characteristics of the current block (Fig. 3, decision block 335, whether or not the block is in a slice group that belongs to ROI). 

Regarding claim 4, Yin discloses the coding method as claimed in claim 1, in which the first and second predefined values of the first syntax element are representative of a choice of whether or not to apply a different level of coding quality to at least two zones of said at least one image (Fig. 3 and pg. [0039], setting the flag missing_slice_groups_allowed_flag to either 1 or 0 allows lower coding quality to non-ROIs in the enhancement layer). 


Regarding claims 5 and 7, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claim 1.

Regarding claims 8, 12 and 14, they are the corresponding decoding method, device, and recoding medium. Yin discloses the decoder (Figs. 2&4).

Claims 9 and 11 have been analyzed and are rejected for the reasons outlined in the rejection of claims 2 and 4 above, respectively.

Regarding claims 15 and 16, Yin discloses an encoder that transmit a data signal containing the coded data of the current block to a communication network, and a decoder that receives the data signal from a communication network (Figs. 1&2 and pg. [0004]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-9, 11-12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Grange et al. (hereafter referred to as “Grange”, US 2016/0112704, IDS).  

Regarding claim 1, Grange discloses a coding method (Fig. 2A) for coding at least one image split into blocks (Fig. 4B and pg. [0065], image is decomposed to a CxR matrix of NxN blocks), wherein the method comprises the following acts performed by a coding device: 
for a current block to be coded, coding data of the current block, said coding comprising: 
coding a first syntax element (pg. [0086], information indicating the image is obtained by equirectangular projection or semi-equirectangular projection is coded and transmitted) associated with activation or non-activation of a coding of at least one coding parameter of the current block (pg. [0100]: A semi-equirectangular projection will activate the implementation of adding null blocks which may be indicated in a look-up table (LUT) which may be included in a header. In contrast, an equirectangular projection will not activate this implementation and no LUT need to be included), 
if the first syntax element is coded by a first predefined value (see below, pg. [0100], “semi-equirectangular projection”), coding a second syntax element representative of the value of said at least one coding parameter (Fig. 2A, e.g., parameters related to prediction 210) only if the current block belongs to a predefined zone of the image (pg. [0100], Since the null blocks are not processed, the current block is intra/inter-predicted only if it belongs to a zone outside the null blocks), 
if the first syntax element is coded by a second predefined value (pg. [0100], “equirectangular projection”), coding the second syntax element, whether or not the pg. [0100], no null blocks, the current block is always intra/inter-predicted). 
Grange teaches (pg. [0086]) coding information on how the image is obtained (i.e., equirectangular projection vs. semi-equirectangular projection). Grange does not expressly disclose defining a syntax element that takes one value to represent equirectangular projection and another value to represent semi-equirectangular projection. However, assigning a syntax element with different values to represent different mode is common practice in image coding, such as defining different prediction modes with 0, 1, 2 etc.  
 Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Grange.

Regarding claim 2, Grange discloses the coding method as claimed in claim 1, in which if the current block belongs to said predefined zone of the image, the coding of the second syntax element representative of the value of said at least one coding parameter is implemented as a function of a criterion dependent on the characteristics of the current block (pg. [0063], [100], the current block is intra/inter-predicted if it is not a null block (i.e., contains empty or null pixels)). 

Regarding claim 4, Grange discloses the coding method as claimed in claim 1, in which the first and second predefined values of the first syntax element are representative of a choice of whether or not to apply a different level of coding quality to pg. [0063], [100], null blocks are coded with lower quality than other blocks). 

Regarding claims 5 and 7, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claim 1.

Regarding claims 8, 12 and 14, they are the corresponding decoding method, device, and recoding medium. Grange discloses the decoder (Fig. 2B).

Claims 9 and 11 have been analyzed and are rejected for the reasons outlined in the rejection of claims 2 and 4 above, respectively.

Regarding claims 15 and 16, Grange discloses an encoder that transmit a data signal containing the coded data of the current block to a communication network, and a decoder that receives the data signal from a communication network (Figs. 1&2 and pg. [0087]).

Allowable Subject Matter
Claims 3 and 10 are not rejected over the prior art of record. These claims may be allowable if and when the rejection under U.S.C. 112(b) above is overcome.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666